U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of registrant as specified in its charter) Wisconsin 39-1924096 (Stateof incorporation) (I.R.S. Employer Identification No.) 16901 West Glendale Drive New Berlin, Wisconsin 53151 (Address of principal executive offices & Zip Code) (Registrant's telephone number, including area code) (262) 780-3640 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common par value $.0001 per share Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNox Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).YesoNo x As of March 17, 2010, the Registrant had issued and outstanding 10,378,467 shares of common stock. The aggregate market value of the voting Common Stock (par value $.0001 per share) held by non-affiliates on June 30, 2009 (the last business day of our most recently completed second quarter) was $8,631,870 using the ask price on June 30, 2009. INTERNATIONAL MONETARY SYSTEMS, LTD. Form 10-K Annual Report TABLE OF CONTENTS PART I Page Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 6 Item 4. Rescinded and Reserved 6 PART II Item 5. Market for IMSL Common Equity and Related Stockholder Matters 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 8. Financial Statements 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9 A(T). Controls and Procedures 11 Item 9 B.
